J. A20004/14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: Z.A.B., A MINOR :         IN THE SUPERIOR COURT OF
                                    :               PENNSYLVANIA
APPEAL OF: E.B., MOTHER,            :
                                    :            No. 3590 EDA 2013
                    Appellant       :


              Appeal from the Order Dated November 13, 2013,
            in the Court of Common Pleas of Philadelphia County
           Family Court Division at Nos. CP-51-AP-0000366-2012,
                          CP-51-DP-0106043-2008


BEFORE: FORD ELLIOTT, P.J.E., MUNDY AND MUSMANNO, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED NOVEMBER 13, 2014

      Appellant, E.B. (“Mother”), appeals from the order entered in the

Philadelphia   County   Court   of   Common    Pleas,   granting   appellee’s,

Philadelphia Department of Human Services (“DHS”), petitions for goal

change and involuntary termination of Mother’s parental rights as to her

minor child, Z.B. (“Child”). Upon a thorough review of the record and the

applicable law, we affirm.

      The relevant facts and procedural history of this case are as follows.

DHS first became involved with the family on January 15, 2008, when it

received a General Protective Services (“GPS”) report which alleged that

Child’s older brother (“V.B.”) smelled of urine, feces, and kerosene, was

wearing unsuitable clothes for cold weather, and Mother had been
J. A20004/14


unresponsive to calls regarding V.B.’s appearance and education. The report

was substantiated.

      On February 7, 2008, the family began to receive Services to Children

in Their Own Homes (“SCOH”). On February 14, 2008, Mother participated

in an initial Family Service Plan (“FSP”) meeting. The FSP permanency goal

for Child, then age seven, was to remain in the home under supervision.

The FSP objectives for Mother and Father with respect to Child were:

(1) they were not to leave Child unattended or in the care of an irresponsible

caregiver; (2) they would provide Child with nutritious meals, proper

clothing, and make sure he was adhering to healthy hygiene directives;

(3) they would obtain appropriate housing and correct housing hazards

within their home; (4) Mother would undergo an evaluation for drug and

alcohol abuse, and comply with all treatment recommendations; (5) Mother

would achieve drug free status, to be verified by ten successful screens;

(6) Mother   would   complete   ten   job   applications   or   interviews;   and

(7) Mother would participate in a mental health evaluation and comply with

all treatment recommendations.

      In March 2008, SCOH provided Mother with information concerning

three different programs where she could receive drug and alcohol

treatment; Mother refused the referrals. On September 22 and 30, 2008,

Mother tested positive for alcohol, and was referred by the Family Court

Clinical Evaluation Unit (“the CEU”) to St. Joseph’s Hospital for inpatient



                                      -2-
J. A20004/14


treatment.   Mother did not comply with this referral.    Consequently, on

October 15, 2008, DHS filed an urgent petition to adjudicate Child

dependent.   Following an adjudicatory hearing on October 28, 2008, Child

was adjudicated dependent, and the order provided that he reside with his

maternal grandmother with SCOH services implemented there.        The court

also ordered that Mother be re-referred to the CEU for a drug screen and

dual assessment, and ordered her to attend inpatient treatment as a result

of the failed September screenings.

     At a hearing on February 6, 2009, the court noted that Child had been

residing with Father since January 9, 2009.    The court noted a report of

noncompliance by Mother from the CEU, and ordered Mother to comply with

drug and alcohol treatment at the Wedge Medical Center (“Wedge”) and that

Wedge provide monthly reports regarding Mother’s compliance.        In July

2009, the court directed that Child remain with Father, ordered DHS to refer

Child for in-home protective services, and further ordered that Child not

have overnight visits with Mother. The court incorporated a CEU report of

noncompliance by Mother with drug and alcohol treatment at Wedge,

ordered Mother to comply with the program, and ordered Wedge to provide

monthly reports and drug and alcohol screenings.

     Child continued to live with Father until October 7, 2010, when the

court found that Child was not safe there.         The court ordered Child

committed to DHS custody, and Child was placed that day through



                                      -3-
J. A20004/14


Presbyterian Children’s Village (“PCV”). Child was nine years old at the time.

Mother and Father were granted separate unsupervised day visits.             On

November 19, 2010, the court held that Child’s placement in foster care

continued to be necessary and appropriate, and Child should remain in DHS

custody.

      After Child was committed to DHS, Mother’s FSP goals included

attending parenting classes, obtaining suitable housing, attending and

completing dual diagnosis drug and alcohol and mental health treatment,

and attending supervised visits.      Although Mother completed parenting

classes, she did not complete her other objectives.        On June 20, 2011,

Methodist Family Services of Philadelphia notified DHS that Mother’s status

in the Family Reunification Program for housing had been closed.        Mother

failed to complete her application even though she had been given three

months longer than other candidates to do so.             Additionally, Mother

continued to reside with her paramour, A.C., despite failing to provide DHS

with clearance information for him.

      Mother continued to test positive for alcohol despite her intermittent

attendance at drug and alcohol treatment. CEU reports noted that Mother

tested positive for alcohol on 18 different occasions for the period starting on

September 13, 2011, through November 16, 2012. During this time, Mother

attended but did not complete treatment at Chances and Northeast

Treatment Center (“NET”).       DHS social work supervisor, Vivian Smalls,



                                      -4-
J. A20004/14


testified that mental health treatment remained a concern because DHS had

not received documentation that Mother successfully completed mental

health treatment.

     On July 17, 2012, DHS filed a petition for the involuntary termination

of Mother’s and Father’s parental rights and to change Child’s permanency

goal to adoption.   On December 11, 2012, a hearing on the petition took

place. Counsel for Mother subpoenaed Child as a witness, and the parties

argued as to whether and how Child should be questioned. The court ruled

any questioning of Child would be performed by the court itself. The parties

were directed to submit proposed questions for the court to ask Child, as

well as to identify all witnesses and exhibits to be used in the case by

January 11, 2013.    The court further advised the parties that failure to

timely comply would result in the inability to present unidentified witnesses

or evidence.

     At the hearing on January 23, 2013, Mother’s counsel stated that he

had just discovered five pages from PCV in DHS’s file which allegedly had

not been included in the materials provided to him by PCV in response to his

subpoena. Counsel stated that he might need time to subpoena a witness

from PCV concerning this material.    DHS objected noting that the petition

had been pending since July and that Mother had sufficient time to review

both DHS’ and the agency’s files. The Child Advocate opposed any use of

the documents as untimely.     The court advised counsel that the proper



                                     -5-
J. A20004/14


remedy would have been to contact the court rather than to ignore the

deadline, and refused to grant a continuance.

      DHS called Tyrone Robinson, Child’s PCV caseworker from June 20,

2011, until January 15, 2013, his last day with PCV. Mr. Robinson arranged

and supervised Mother’s visits with Child during that time.         Mother’s visits

occurred weekly for one hour and never progressed to unsupervised visits

due to Mother’s continued noncompliance with drug and alcohol treatment.

Additionally, Mr. Robinson described Mother’s attendance as “off and on,”

where she was late or confirmed visits and then failed to appear. During the

period of April 14, 2011, until January 15, 2013, Mother attended only 48 of

87 visits that were offered.

      DHS        requested     a   continuance     because    its     caseworker,

Susan Copeland, was out on medical leave and the trial judge suffered an

illness;   the    hearing    reconvened   on     September   17,    2013.       On

September 17th, Ms. Smalls testified regarding the history of the case.

Ms. Smalls indicated that Child has not lived with Mother for three years and

Mother had not really parented him during that time.                  Ms. Smalls

recommended the goal of adoption.

      Elmyra Manigault, a DHS attorney charged with redacting Child’s DHS

file for privileged material prior to its production, appeared in response to a

subpoena by Mother who demanded production of the original DHS file in the

courtroom.       Attorney Manigault testified that because of the confidential



                                      -6-
J. A20004/14


nature of DHS files, those files were not removed from DHS offices.

Attorney Manigault stated Mother’s counsel had asked for and received

copies of the pages he designated for copying.

     At the final hearing on November 13, 2013, the trial court spoke with

Child in camera in the presence of all counsel.           Child’s social worker was

also present, but did not speak or engage in questioning. After examining

Child in chambers, the trial judge returned to the courtroom with counsel

and put a summary of Child’s testimony on the record.              Following closing

arguments, the court concluded that DHS sustained its burden as to grounds

for the involuntary termination of parental rights under 23 Pa.C.S.A.

§ 2511(a)(1),     (2),   (5),   and   (8)   of   the   Adoption   Act.   Regarding

Section 2511(b), the court found that a Mother/Child bond did not exist.

Mother filed a petition for reconsideration on November 25, 2013, that was

denied. This appeal followed.1

     Mother raises the following issues for our consideration:

           [1.]     Whether the trial court properly exercised its
                    discretion in its enforcement of its pretrial
                    discovery order[?]

           [2.]     Whether the trial court erred by overruling
                    Mother’s objection to allowing DHS to present
                    the testimony of social work[er] supervisor
                    Vivian Smalls[?]

           [3.]     Whether the trial court erred by failing to have
                    the testimony of [Child] recorded[?]

1
  Father’s parental rights were also terminated; he has not appealed that
decision.


                                        -7-
J. A20004/14



               [4.]   Whether the trial court erred by refusing
                      Mother’s CEU report of September 13, 2013
                      into evidence in her case in chief and by
                      denying her attorney’s request to call a witness
                      to clarify the report’s validity due to a prior
                      erroneous report[?]

               [5.]   Whether the trial court erred by terminating
                      Mother’s parental rights[?]

Mother’s brief at 1.

      The first four issues raised by Mother relate to evidentiary rulings.

Decisions regarding the admission or exclusion of evidence are within the

sound discretion of the trial court, and this court will not disturb a trial

court’s evidentiary rulings absent an abuse of that discretion.             Fisher v.

Central Cab Co., 945 A.2d 215, 218 (Pa.Super. 2008); Commonwealth v.

A.W. Robl Transport, 747 A.2d 400, 404 (Pa.Super. 2000), appeal

denied, 764 A.2d 1063 (Pa. 2000). An abuse of discretion is not merely an

error of judgment; rather, it occurs where the judgment is manifestly

unreasonable, where the law is not applied, or where the record shows that

the   action     is   a   result   of   partiality,   prejudice,   bias,   or   ill-will.

Commonwealth v. King, 959 A.2d 405, 411 (Pa.Super. 2008).

      Mother’s first argument relates to the trial court’s pretrial discovery

order.   At the first hearing in this matter, Mother’s counsel demanded to

subpoena Child for questioning as a witness.             The trial court denied this

request citing that a child cannot be compelled to testify in a termination

case. The court then set a deadline for the identification of all witnesses and


                                          -8-
J. A20004/14


exhibits as well as questions for Child that the court would consider.       The

court’s December 11, 2012 discovery order required all counsel to submit

their proposed list of questions for Child ten days prior to the termination

and goal change hearing which was scheduled for January 22, 2013.

Mother’s attorney did not submit his list of witnesses or proposed questions

for Child until January 14, 2013. Counsel’s letter listed suggested questions

for Child and provided the names of the following witnesses:            Mother,

Mother’s paramour, A.C., and Child. At no time did counsel inform the court

that he would not be able to timely comply with the discovery order. As a

result, the trial court determined Mother’s counsel’s list of questions for Child

was untimely, and determined Mother’s paramour was not permitted to

testify.

      We begin our discussion by noting that Mother had no right to call

Child as a witness in a termination of parental rights case.        See In re:

B.L.L., 787 A.2d 1007, 1014 (Pa.Super. 2001) (the testimony or preference

of a child is not required or permitted in an involuntary termination

proceeding, as the child cannot cede his right to minimal proper nurturing).

As to A.C., DHS objected on the basis that he was untimely identified as a

witness, and the court upheld the objection. The record indicates that A.C.

failed his background checks; therefore, Child could not live in the same

house with him. DHS argues that any testimony that A.C. may have offered

would have been legally irrelevant.         The trial judge advised Mother’s



                                      -9-
J. A20004/14


counsel, “You know that we don’t return children to homes where there is a

person who has committed a prohibitive offense.”        (Notes of testimony,

10/29/13 at 37.)    We find there is no merit to this first issue as the trial

court’s rulings were within its discretion.

      In her second argument, Mother contends the trial court erred when it

allowed the testimony of Ms. Smalls over Mother’s objection.         Specifically,

Mother objected to Ms. Smalls’ testifying solely from her review of DHS

business records, i.e., the DHS case file regarding Child, without producing

the records in court “to enable counsel to determine if such records existed

and to utilize them for cross-examination.” (Mother’s brief at 19.)

      The record shows that Mother’s counsel had the opportunity to review

the redacted DHS file and receive photocopies of the contents of the file.

(Notes of testimony, 9/17/13 at 27.) The DHS file is a confidential record

and must be reviewed in the DHS offices. (Id. at 28.) Ms. Smalls testified

as the supervisor of this case. (Id. at 41.) During her testimony, Mother’s

counsel continued to object. The trial court interjected:

            THE COURT: You [Mother’s counsel] reviewed the
            record. [Ms. Smalls] is indicating that it is from the
            record. The record cannot be physically be brought
            here. Now, because the record cannot be brought
            here and because you have reviewed the record, if
            you feel and honestly you are stating to the court,
            that based upon your review and as an Officer of the
            Court, are indicating that this woman speaking under
            the business exception -- because I am going to
            allow her to testify because the physical record
            cannot be brought in -- but if you feel as an Officer
            of the Court that she is giving false information to


                                      - 10 -
J. A20004/14


              this Court, perjuring herself, then I will stop this
              proceeding right now. Is that what you are saying
              [sic], after reviewing the record?

              MOTHER’S COUNSEL: That is not what I am saying.
              But we’re not -- my argument goes to the
              competency of the testimony. Is she testifying from
              memory or is she testifying from records or from
              personal knowledge? That is not what is being made
              clear.

              THE COURT: I think it’s clear she is testifying from
              her knowledge of the records. Ms. Mullen [DHS
              counsel], what is she testifying to? Let’s make it
              clear on the record.

              MS. MULLEN: I believe she is testifying from her
              knowledge of the record as a Supervisor in this case.
              I can ask her the question.

              ....

              MS. MULLEN: Ms. Smalls, how are you aware that
              Mother has FSP objectives?

              MS. SMALLS: I reviewed the record, I talked to the
              previously assigned social worker, Ms. Coklin [sic],
              and I reviewed the case record and the notes.

              THE COURT: And is that person that you talked to,
              the person who was under your supervisory control?

              MS. SMALLS: Yes.

Id. at 50-52. Mother’s counsel continued to object.

      The Pennsylvania Rules of Evidence regarding business records provide

as follows:




                                     - 11 -
J. A20004/14


          Rule 803.     Exceptions to the Rule Against
          Hearsay--Regardless of Whether the Declarant
          Is Available as a Witness

          The following are not excluded by the rule against
          hearsay, regardless of whether the declarant is
          available as a witness:

          (6)   Records of a Regularly Conducted
                Activity.    A record (which includes a
                memorandum,        report,    or     data
                compilation in any form) of an act, event
                or condition if,

                (A)   the record was made at or
                      near the time by--or from
                      information transmitted by--
                      someone with knowledge;

                (B)   the record was kept in the
                      course    of    a     regularly
                      conducted    activity   of    a
                      “business”,    which      term
                      includes business, institution,
                      association,       profession,
                      occupation, and calling of
                      every kind, whether or not
                      conducted for profit;

                (C)   making the record was a
                      regular practice of that
                      activity;

                (D)   all these conditions are
                      shown by the testimony of
                      the custodian or another
                      qualified witness, or by a
                      certification that complies
                      with Rule 902(11) or (12) or
                      with a statute permitting
                      certification; and

                (E)   neither   the    source    of
                      information     nor     other


                                  - 12 -
J. A20004/14


                         circumstances indicate a lack
                         of trustworthiness.

Pa.R.E. 803(6).

       Ms. Smalls’ testimony related to records for Child within the DHS file

that were maintained by Ms. Smalls’ unit.           However, it is clear that

Ms. Smalls was not just a custodian of a record but was someone who had

personal knowledge of the events as they occurred.              The trial court

summarized her role:

             THE COURT: I view that this woman is testifying in a
             dual capacity, sir, as the social work Supervisor
             familiar with the case, based upon her Supervisor’s
             firsthand knowledge of this case, supervising the
             person who was there as the social worker, who is
             now out ill on disability, and the Court is taking that
             because she is familiar with the record, she is always
             testifying under the business exception. And the
             Court further takes note, for the record, that it is
             clear that the business record itself cannot be
             brought in, because of the central location.

                   The court further takes note that Mr. Laikin, as
             attorney for the Mother, has indicated without any
             objection that he did review the entire record, except
             for those portions of the record that were redacted
             and is fully aware of all the information in the record.

Notes of testimony, 9/17/13 at 54-55.

       We note Mother argues that certain documents referenced by

Ms. Smalls, namely, supervisory logs which Ms. Smalls testified she kept as

supervisor of the case, were not in the case file when her counsel examined

it.   (Id. at 41.)   Both Ms. Smalls and DHS counsel, however, represented

that those logs were part of the file. (Id. at 41-42.) The trial court was free


                                      - 13 -
J. A20004/14


to believe their representations. In any event, Ms. Smalls testified that the

supervisory logs were merely derivative of the events described in the case

file. We conclude there is no merit to Mother’s argument.

      Next, Mother argues the trial court erred by failing to have Child’s

testimony recorded.      The record reflects that Mother’s counsel requested

Child’s testimony be recorded.        (Notes of testimony, 11/13/13 at 3.)     The

trial court indicated that it was “hard to record in the back.” (Id.) The court

then spoke with Child with all counsel in the room. When the trial court was

finished,   it   immediately   went    on   the    record   and   summarized   the

conversation with Child as follows:

                    [Child] is not sure he wants to be adopted.
              That is very clear and that is fine. [Child] is also
              clear in that he is happy where he is. He doesn’t
              want to leave where he is. That was clear, too. It is
              also clear that [Child] doesn’t feel safe with Mom.
              That was very clear. He said that. And on a scale
              from 1 to 10, with regard to -- I use the word like, I
              gave him 0 to 10, where he felt where his like for
              Mom was, he said 5.

                   [Child] also said he had some -- I will use the
              word ambivalence -- he felt 50/50 with regard to
              Mom. And he indicated that he would like to see
              Mom maybe sometimes. That was clear.

                    That is all the Court needs.

Id. at 4-5.

      Following the court’s summary of the conversation, Mother’s counsel

did not object that the court’s summary was inaccurate in any way.             All

counsel then proceeded to make closing arguments. In his closing, Mother’s


                                        - 14 -
J. A20004/14


counsel raised a specific objection that Child’s foster care worker was

present during the interview. (Id. at 13.)

      We note that Mother’s brief inaccurately states that the trial court did

not offer any explanation for not recording Child’s testimony.               That is

patently untrue as the court noted there was a problem with recording

“in the back,” i.e., in chambers.      Based on the above, Mother was not

prejudiced in any way as her counsel was present during the questioning,

and did not object to any inaccuracies when the trial court summarized the

conversation on the record.

      Next, Mother argues the trial court erred when it refused to admit into

evidence   at   the   October   29,   2013     hearing,   a   CEU   report    dated

September 13, 2013, regarding her latest negative screens for alcohol.

      The statute provides that a court should not consider any effort by a

parent when the remedy was initiated after the parent was given notice that

the termination petition had been filed, although it may consider such efforts

if they were initiated before the filing of the termination petition and

continued after the petition date.       In re Z.P., 994 A.2d 1108, 1121

(Pa.Super. 2010).     As already noted, DHS filed the petition to terminate

Mother’s parental rights on July 17, 2012.

      Mother was re-referred to the NET for intensive treatment following a

relapse which occurred just before DHS filed the petition. Due to extended

illnesses suffered by a DHS social worker and the trial judge, this matter



                                      - 15 -
J. A20004/14


took over 16 months to conclude after the petition was filed.             At the

October 29, 2013 hearing, the trial court took judicial notice of the fact that

after the filing of the petition, Mother produced negative screens. The court

refused to accept an exhibit proffered by Mother’s counsel; however, the

court repeatedly noted it was aware of the negative screens. The trial court

stated:

            THE COURT: . . . [T]he Court does take judicial
            notice of -- I just said it. I am not going to repeat
            myself again.

                   I am aware that after the filing of the Petition,
            [Mother] produced for the first time negative
            screens. The Court is aware of that, Mr. Laikin, I
            have that in my brain, I know that. And I know that
            prior to the Petition, she had positive screens.

Notes of testimony, 10/29/13 at 47.

      We have stated the following with regard to the taking of judicial

notice.

            Pa.R.E. 201 governs judicial notice of adjudicative
            facts. The rule states: “A judicially noticed fact
            must be one not subject to reasonable dispute in
            that it is either (1) generally known within the
            territorial jurisdiction of the trial court or (2) capable
            of accurate and ready determination by resort to
            sources whose accuracy cannot reasonably be
            questioned.” Pa.R.E. 201(b). “A court may take
            judicial notice of an indisputable adjudicative fact.”
            Interest of D.S., 424 Pa. Super. 350, 622 A.2d
            954, 957 (Pa. Super. 1993). A fact is indisputable if
            it is so well established as to be a matter of common
            knowledge. Judicial notice is intended to avoid the
            formal     introduction     of    evidence     in   limited
            circumstances where the fact sought to be proved is
            so well known that evidence in support thereof is


                                      - 16 -
J. A20004/14


             unnecessary.   220 Partnership v. Philadelphia
             Elec. Co., 437 Pa. Super. 650, 650 A.2d 1094, 1096
             (Pa. Super. 1994).

                   Judicial notice allows the trial court to
                   accept into evidence indisputable facts to
                   avoid the formality of introducing
                   evidence to prove an incontestable issue.
                   Interest of D.S., 622 A.2d at 957.
                   However, the facts must be of a matter
                   of common knowledge and derived from
                   reliable sources “whose accuracy cannot
                   reasonably be questioned.”        Pa.R.E.
                   201(b)(2).

             Commonwealth v. Brown, 839 A.2d 433, 435 (Pa.
             Super. 2003) (emphasis omitted).

Kinley v. Bierly, 876 A.2d 419, 421 (Pa.Super. 2005).

      We find it inappropriate for the trial court to take judicial notice of the

CEU report Mother’s counsel attempted to admit into evidence.          However,

based on the above, the trial court was certainly aware of the negative

screens. The importance of those negative screens was for the trial court to

determine.

      Last, we turn to Mother’s argument that the trial court erred when it

terminated her parental rights pursuant to Section 2511(a)(1), (2), (5), and

(8). When a court is faced with a petition to terminate a parent’s rights to

his child:

             [T]he burden of proof is on the party seeking
             termination to establish by clear and convincing
             evidence the existence of grounds for doing so. The
             standard of clear and convincing evidence is defined
             as testimony that is so “clear, direct, weighty and
             convincing as to enable the trier of fact to come to a


                                     - 17 -
J. A20004/14


            clear conviction, without hesitance, of the truth of
            the precise facts in issue.” It is well established that
            a court must examine the individual circumstances of
            each and every case and consider all explanations
            offered by the parent to determine if the evidence in
            light of the totality of the circumstances clearly
            warrants termination.

In re Adoption of S.M., 816 A.2d 1117, 1122 (Pa.Super. 2003) (citations

omitted).    On appeal, this court reviews a trial court’s decision to

involuntarily terminate parental rights for an abuse of discretion or error of

law. In re A.R., 837 A.2d 560, 563 (Pa.Super. 2003). Our scope of review

is limited to determining whether the trial court’s order is supported by

competent evidence. Id.

      Mother’s       parental     rights      were   terminated    pursuant    to

Sections 2511(a)(1), (2), (5), and (8). “Parental rights may be involuntarily

terminated where any one subsection of Section 2511(a) is satisfied, along

with consideration of the subsection 2511(b) provisions.”         In re Z.P., 994

A.2d at 1117. We will address Section 2511(a)(8) and (b). This provision

states as follows:

            § 2511. Grounds for involuntary termination

            (a)      General rule.--The rights of a parent in
                     regard to a child may be terminated after a
                     petition filed on any of the following grounds:

                     ....

                     (8)    The child has been removed from
                            the care of the parent by the court
                            or under a voluntary agreement
                            with an agency, 12 months or


                                           - 18 -
J. A20004/14


                       more have elapsed from the date
                       of removal or placement, the
                       conditions which led to the removal
                       or placement of the child continue
                       to exist and termination of parental
                       rights would best serve the needs
                       and welfare of the child.

           (b)   Other      considerations.--The         court     in
                 terminating the rights of a parent shall give
                 primary consideration to the developmental,
                 physical and emotional needs and welfare of
                 the child. The rights of a parent shall not be
                 terminated     solely     on     the    basis     of
                 environmental factors such as inadequate
                 housing, furnishings, income, clothing and
                 medical care if found to be beyond the control
                 of the parent. With respect to any petition
                 filed pursuant to subsection (a)(1), (6) or (8),
                 the court shall not consider any efforts by the
                 parent to remedy the conditions described
                 therein which are first initiated subsequent to
                 the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(8), (b).

           [U]nder Section 2511, the court must engage in a
           bifurcated process prior to terminating parental
           rights. Initially, the focus is on the conduct of the
           parent. The party seeking termination must prove
           by clear and convincing evidence that the parent’s
           conduct satisfies the statutory grounds for
           termination delineated in Section 2511(a). Only if
           the court determines that the parent’s conduct
           warrants termination of his or her parental rights
           does the court engage in the second part of the
           analysis pursuant to Section 2511(b): determination
           of the needs and welfare of the child under the
           standard of best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007).




                                    - 19 -
J. A20004/14


     “Section 2511(a)(8) sets a 12-month time frame for a parent to

remedy the conditions that led to the children’s removal by the court.”

In re A.R., 837 A.2d at 564.        Once the 12-month period has been

established, the court must next determine whether the conditions that led

to the child’s removal continue to exist, despite the reasonable good faith

efforts of CYS supplied over a realistic time period.     Id.   The “relevant

inquiry in this regard is whether the conditions that led to removal have

been remedied and thus whether reunification of parent and child is

imminent at the time of the hearing.” In re I.J., 972 A.2d 5, 11 (Pa.Super.

2009).

     With respect to the “needs and welfare” analysis pertinent to

Sections 2511(a)(8) and (b), we have observed:

           [I]nitially, the focus in terminating parental rights is
           on the parent, under Section 2511(a), whereas the
           focus in Section 2511(b) is on the child. However,
           Section 2511(a)(8) explicitly requires an evaluation
           of the “needs and welfare of the child” prior to
           proceeding to Section 2511(b), which focuses on the
           “developmental, physical and emotional needs and
           welfare of the child.”       Thus, the analysis under
           Section 2511(a)(8) accounts for the needs of the
           child in addition to the behavior of the parent.
           Moreover, only if a court determines that the
           parent’s conduct warrants termination of his or her
           parental rights, pursuant to Section 2511(a), does a
           court “engage in the second part of the analysis
           pursuant to Section 2511(b): determination of the
           needs and welfare of the child under the standard of
           best interests of the child.” Accordingly, while both
           Section 2511(a)(8) and Section 2511(b) direct us to
           evaluate the “needs and welfare of the child,” we are
           required to resolve the analysis relative to


                                    - 20 -
J. A20004/14


           Section 2511(a)(8), prior to addressing the “needs
           and welfare” of [the child], as proscribed by
           Section 2511(b); as such, they are distinct in that
           we must address Section 2511(a) before reaching
           Section 2511(b).

In re Adoption of C.L.G., 956 A.2d 999, 1008-1009 (Pa.Super. 2008)

(en banc) (citations omitted).

     Instantly, the record indicates that at the time of the November 13,

2013 termination hearing, Child had been placed in DHS custody for over

three years and had been out of Mother’s care for over five years. Thus, the

first element of Section 2511(a)(8) has been met.

     The second element pertains to whether the conditions which led to

Child’s removal continued to exist. Initially, this case was brought to DHS’

attention when DHS received and substantiated a report regarding the

inadequate care of Child’s older school-aged sibling.    DHS implemented

SCOH services and identified issues Mother needed to address to prevent the

removal of the children.   Specifically, Mother needed to provide adequate

supervision; meet the children’s daily basic needs; provide adequate, safe,

and healthy housing; achieve and maintain recovery from drug and alcohol

problems and verify drug free status through regular screens; complete job

training and maintain employment; and stabilize mental health problems

through evaluation and treatment.

     Despite assistance from SCOH, Mother failed to remedy the issues and

failed to comply with recommendations for mental health and substance



                                    - 21 -
J. A20004/14


abuse treatment. Child was adjudicated dependent on October 28, 2008,

and has never returned to Mother’s care. After Child was committed to DHS,

Mother’s FSP objectives continued to include attending parenting classes,

obtaining suitable housing, attending and completing dual diagnosis drug

and alcohol and mental health treatment, and attending supervised visits.

Although Mother completed parenting classes, she did not complete her

other objectives.

      Regarding housing, Mother continued to live with her paramour who

she knew failed background clearances so that Child could not live with her.

DHS never received documentation that Mother successfully completed

mental health treatment. Also, Mother failed to successfully complete drug

and alcohol treatment and to maintain sobriety. Mother’s claim that she was

due to complete drug treatment a week after her testimony on October 29,

2013, was purely speculative. In any event, Mother’s efforts following the

filing of the termination petition in July 2012 are irrelevant under

Section 2511(a)(8).

      This court has held that were a parent has addressed some of the

conditions that led to a child’s removal, but other conditions still exist, the

second element of Section 2511(a)(8) may be deemed to be satisfied. See

In re J.F.M., 71 A.3d 989 (Pa.Super. 2013) (termination proper under

Section 2511(a)(8), even where parent has made some progress toward

resolving problems that led to removal of child; where conditions that led to



                                    - 22 -
J. A20004/14


removal continue to exist after one year, statute implicitly recognizes child’s

life cannot be held in abeyance while parent is unable to perform actions

necessary to assume parenting responsibilities); see also In re I.J., 972

A.2d at 11 (appellate court cannot and will not subordinate indefinitely

child’s need for permanence and stability to parent’s claims of progress and

hope for future). Based upon the record developed, the conditions that led

to Child being in placement still existed; thus, the second prong of

Section 2511(a)(8) has been met.

      Finally, the third prong of Section 2511(a)(8) requires DHS to prove

that termination of Mother’s parental rights serves the needs and welfare of

Child. The trial court observed that Mother has failed to adequately address

the issues that brought Child under DHS care. (Trial court opinion, 2/19/14

at 29.) During the course of this case, Mother has never had any lengthy

visits with Child. (Notes of testimony, 9/17/13 at 69.) She has never had

an overnight or weekend visit.    (Id.)   Ms. Smalls testified, “Mother visits,

and that is a plus, but in terms of actually parenting, she hasn’t been in that

capacity as [Child’s] Mother to parent him.”      (Id. at 68-69.)    It is well

established that parents are required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities. In re A.L.D.,

797 A.2d 326, 340 (Pa.Super. 2002). Moreover, this court has explained:

            [W]e emphasize that we will not toll the well-being
            and permanency of [the child] indefinitely. See In
            re S.S.W., 946 A.2d 726, 732 (Pa.Super. 2008) (a
            child’s life “simply cannot be put on hold in the hope


                                    - 23 -
J. A20004/14


           that [a parent] will summon the ability to handle the
           responsibilities of parenting”).

In re C.L.G., 956 A.2d at 1007-1008.

     Applying these standards to the facts of this case, we discern no basis

for disturbing the trial court’s conclusion that termination of Mother’s

parental rights served the needs and welfare of Child.

     Next, under Section 2511(b), we inquire whether termination of

Mother’s parental rights would best serve the developmental, physical, and

emotional needs and welfare of the child.    In re C.M.S., 884 A.2d 1284,

1286-1287 (Pa.Super. 2005). “Intangibles such as love, comfort, security,

and stability are involved in the inquiry into the needs and welfare of the

child.” Id. at 1287. The court must also discern the nature and status of

the parent-child bond, with utmost attention to the effect on the child of

permanently severing that bond.      Id.    However, the trial court is not

required to order a formal bonding evaluation by an expert. The trial court

may terminate parental rights based on the testimony offered by social

workers and caseworkers that the subject child does not share a significant

bond with his biological parent and is well bonded with his foster parents.

In re A.R.M.F., 837 A.2d 1231 (Pa.Super. 2003).

     Mother argues that Child, who is now 12 years old, does not want to

be adopted.    Mother also claims the trial court neglected the fact that a

pre-adoptive home does not presently exist for Child.     (Mother’s brief at

33-34.)


                                   - 24 -
J. A20004/14


      Mother’s claim that Child “expressed during his testimony that he does

not want to be adopted” is not supported by the record. We have already

noted that the trial court’s interview with Child was not recorded; however,

the trial court summarized Child’s statements on the record immediately

following the interview.   (Notes of testimony, 11/13/13 at 4-5.)    The trial

court related that Child “is not sure he wants to be adopted . . . He is also

clear in that he is happy where he is. He doesn’t want to leave where he is

. . . he doesn’t feel safe with Mom.” (Id. at 4.) Additionally, Mr. Robinson

testified that Child had not said recently that he wanted to return to Mother.

Rather, when the prospect of adoption was discussed with Child, he was

“accepting” of it. (Notes of testimony, 1/23/13 at 53, 70, 86-87.) Similarly,

Ms. Smalls testified that Child expressed to DHS and the agency in July 2013

that he wanted to be adopted, he wanted a permanent home, and he was

willing to stay with the caregiver with whom he was living at the time of that

hearing. (Notes of testimony, 10/29/13 at 12-13.) Clearly, the record does

not support Mother’s argument that Child does not want to be adopted.

      Next, we turn to Mother’s contention that termination of her parental

rights should be denied because a pre-adoptive home does not presently

exist for Child.   The record indicates that Child’s foster home as of the

January 23, 2013 hearing was no longer considered pre-adoptive. (Notes of

testimony, 1/23/13 at 71-72.)     However, another pre-adoptive home was

identified, and Child was subsequently moved to it.     (Id. at 73; notes of



                                    - 25 -
J. A20004/14


testimony, 11/13/13 at 4.) We note that the Adoption Act provides that a

pending adoption is not necessary to the termination of parental rights by an

agency such as DHS. See 23 Pa.C.S.A. § 2512(b) (“If the petitioner is an

agency it shall not be required to aver that an adoption is presently

contemplated nor that a person with a present intention to adopt exists.”).

      Recently,   the   Pennsylvania     Supreme   Court   has   observed   that

termination can remove the impediment to a child’s ability to attach to a

pre-adoptive family caused by a lingering bond with a parent who has

proven incapable of meeting the child’s needs for care and stability. See In

re T.S.M., 71 A.3d 251, 271 (Pa. 2013) (finding it was in the best interest of

the children to sever unhealthy bond with Mother in order to permit them to

form healthy attachments with families who could provide permanent

homes). The trial court pointed out:

            Although Child is worried about Mother and even
            seeks to provide for Mother by gaining employment,
            Child’s sentiments are the result of parentification,
            which is a failing by Mother. The Court finds that a
            mother-child bond does not exist. There can not be
            a healthy bond where, as here, Child does not feel
            safe with Mother.

Trial court opinion, 2/19/14 at 30.

      Mother is unable to meet the Child’s emotional, physical, and

developmental needs, or to provide Child with a healthy and safe

environment. The termination of Mother’s parental rights would enable Child

to find permanency and stability.        Accordingly, we discern no basis for



                                       - 26 -
J. A20004/14


disturbing the trial court’s conclusion that termination of Mother’s parental

rights served the needs and welfare of Child.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/13/2014




                                   - 27 -